Citation Nr: 0722619	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In May 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In May 2007, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, and mood due to such symptoms as 
depression, anxiety, impaired impulse control, occasional 
suicidal ideation, and an inability to establish and maintain 
effective relationships but is not manifested by total 
occupational and social impairment.

2.  The veteran's service-connected disability is shown to be 
productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for an evaluation of 70 percent for service-connected PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2006).

2.  Resolving all doubt in the veteran's favor, the criteria 
for the assignment of a TDIU rating have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

II.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Based on the analysis of the evidence as outlined below, the 
Board finds that by resolving all doubt in the veteran's 
favor, the evidence supports a rating of 70 percent.

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2006).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The findings of record indicate that the veteran's PTSD 
symptoms match rating criteria for a 30 percent rating 
(depressed mood, anxiety, chronic sleep impairment), rating 
criteria for a 50 percent rating (disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships) and rating criteria 
for a 70 percent rating (suicidal ideation, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships). 

VA outpatient treatment records from June 1999 to January 
2007 indicate that the veteran has, consistently experienced 
depression, anxiety, intrusive thoughts/flashbacks, 
nightmares, and has, at different times, experienced suicidal 
ideation, difficulty concentrating, anxiety attacks, sleep 
impairment, irritability, impaired impulse control.  Global 
Assessment Functioning (GAF) scores assigned during VA 
outpatient treatment from June 1999 to January 2007 range 
from 39 to 45.  

The veteran was afforded a VA examination in July 1999.  The 
veteran reported being married since 1966.  He also reported 
that within two years of his military discharge, he had 
around 20 jobs; then he worked as a dye maker for 17 years.  
The veteran reported that he had not worked since 1995 
because of both psychiatric symptoms and physical problems.
   
The veteran reported mood swings, nightmares on a nightly 
basis, flashbacks approximately 10 times per week, depressive 
symptoms, and anxiety.  The examiner noted that certain 
environmental cues such as loud noises for aircraft cause the 
veteran to feel as if the events were reoccurring and he 
experiences intense psychological distress and physiological 
reactivity upon exposure to these cues.  The examiner noted 
that the veteran had a history of persistent avoidance of 
stimuli associated with the trauma including markedly 
diminished interests, feelings of detachment, a restrictive 
range of affect, and a sense of foreshortened future.  The 
examiner also noted that the veteran had a history of 
persistent symptoms of increased arousal including chronic 
insomnia, irritability, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  The 
veteran reported feelings of worthlessness, recurrent 
suicidal ideation, and intense anxiety attacks.  
 
Mental status examination indicated that the veteran was 
alert and fully oriented.  He was mildly guarded but 
cooperative with intermittent eye contact.  His motor 
movements were within normal limits.  His speech was logical 
and goal directed.  His behavior during the interview was 
appropriate, and he displayed no impulsive behavior.  The 
veteran's affect was full, and his mood was mildly anxious 
and mildly dysphoric.  He admitted to low self esteem, 
anhedonia, and chronic insomnia.  His concentration during 
the interview appeared to be intermittent and difficult to 
assess.  

The veteran denied current suicidal ideation, classic 
symptoms of mania, auditory or visual hallucinations, 
obsessions, compulsions, or rituals.  The veteran admitted to 
a history of anxiety attacks during which he experiences an 
accelerated heart rate, sweating, sensations of smothering, 
feelings of dizziness, unsteadiness, a fear of losing control 
or going crazy, a fear of dying, numbness and tingling 
sensations in his hands, and hot flashes.  

The examiner noted that there were no signs or symptoms of a 
thought disorder or delusions.  His memory was not noted to 
be impaired, his judgment was appropriate, his intelligence 
was within normal limits, and his insight was fair.    

The veteran was diagnosed with chronic PTSD, recurrent major 
depressive episodes of chronic depression, and mild to 
moderate panic disorder with agoraphobia and claustrophobia.  
A GAF of 50 was assigned.  The examiner noted that when the 
veteran's psychiatric symptoms are a bit less fulminant, he 
appears to able to function with a GAF of 60 indicating more 
moderate symptoms.  

The veteran was afforded a VA examination in March 2000.  The 
veteran reported that his only friend died the year before, 
that he spent most of his time eating and staying in his 
room, that he did not participate in any social or church 
activities.  The veteran described his relationships with his 
two adult children as distant.  The veteran reported that 
prior to his disability, he worked as a tool and die maker 
who worked alone and worked steadily 60 to 70 hours a week 
for 17 years.  The veteran reported going to weekly group 
therapy and PTSD therapy since March 1999.  
   
Mental status examination indicated that the veteran was 
cooperative with fair eye contact.  His motor activity and 
speech were normal.  The veteran's cognitive functions 
including orientation, recall, recent and remote memory were 
intact.  His concentration was good, calculations were 
appropriate, and his knowledge, abstractions, insight, and 
social judgment were intact.  There was no evidence of 
delusional thinking, OCD behavior, or homicidal ideation.

The veteran's affect was slightly anxious and mood was noted 
to be anxious.  The veteran reported problems with visual 
hallucinations while at home and anxiety attacks when in 
large groups.  He also reported passive suicidal ideation at 
times.

The veteran was diagnosed with PTSD by history, depressive 
disorder with anxiety features, and sleep disorder, not 
otherwise specified.  A GAF of 60 was assigned.  The examiner 
noted that the veteran had been attending on a regular basis 
PTSD groups and seeing his psychiatrist on a regular basis.  
He also noted that there had been several changes to the 
veteran's medications and found him somewhat stable on his 
medications.  The examiner noted that the veteran's social 
anxiety was improving.  The examiner stated that the impact 
of the veteran's PTSD and depressive disorders had been 
significant on his social life in that he had an estranged 
relationship with his family, that he was avoidant in all 
social contacts in his neighborhood.  The examiner noted that 
the veteran's alcohol abuse contributed to his current 
diagnosis and level of functioning although he reported being 
sober for 15 years.  In addition, his medical conditions were 
noted to significantly contribute to his anxiety as he takes 
sympathomimetic medications that can cause anxiety and memory 
loss. 

The veteran was afforded a VA examination in April 2001.  The 
veteran noted that he worked in a factory for about 17 years 
and stated that he had some problems with authority figures 
but never had any problems with coworkers.  The veteran 
reported that he is prescribed Zoloft 100 mg twice daily and 
stated that his treatment has resulted in a 40 percent 
reduction of his symptoms.  
   
The veteran reported nightmares three to four times per week 
and flashbacks.  The veteran stated that he avoids going and 
watching movies, going to crowded places, and avoids any 
social functions and voices.  

Mental status examination indicated that the veteran was well 
groomed and cooperative, he made good eye contact, and he 
exhibited decreased motor activity.  His affect was labile 
and tearful during the interview, and his mood was depressed.  
The veteran gave a history of some anxiety attacks but said 
that with his medication, he was feeling better.  The veteran 
denied any suicidal or homicidal ideation.  The veteran's 
thought process, cognition, and memory were intact.  The 
veteran's mini mental status was 30/30.     

The veteran was diagnosed with PTSD.  A GAF of 50 was 
assigned.  The examiner noted that the veteran fulfilled the 
criteria for PTSD where he had flashbacks, nightmares and 
noted that the veteran was not capable of doing any job 
because of his PTSD and COPD conditions but that he was able 
to maintain a meaningful relationship for a long time as he 
was married for 35 years.  

The veteran was afforded a VA examination in August 2002.  
The veteran reported being married for 34 years and having 
two children.  He reported completing 10 years of schooling 
in regular classes and a GED.  .
   
The veteran reported nightmares, recurring intrusive 
thoughts, flashbacks, and distress at exposure to reminders 
of the events.  The veteran reported avoidance behaviors such 
as avoiding thoughts, feelings, conversations or situations 
that remind him of the event, inability to recall aspects of 
the event, markedly diminished interest in activities, 
feelings of estrangement from others, and inability to 
experience feelings of love.  The veteran reported arousal 
symptoms such as difficulty concentrating, exaggerated 
startle reactions, disturbed sleep, irritability, and 
hypervigilance.

The veteran also reported sad mood, markedly diminished 
interest in almost all activities, slowed movement, fatigue, 
excessive guilt, diminished ability to concentrate, and 
recurrent thoughts of suicide.

Mental status examination indicated that the veteran's mood 
did not appear to be substantially depressed.  His speech was 
relevant and coherent, suggesting an absence of thought 
disorder.  There was no evidence of psychosis (hallucinations 
or delusions).  Testing indicated grossly intact cognitive 
functioning.  The examiner noted that the veteran was 
administered a lengthy personality questionnaire to which his 
response patter was suggestive of an attempt to exaggerate 
psychopathologoy.  The examiner noted that an elevated F 
scale score was not due to random responding, but rather from 
an intention to appear more disturbed than was actually the 
case.  The examiner stated that the testing results cast 
doubt on the magnitude of the veteran's reports of 
psychiatric symptom disturbance.  

In addition, the examiner noted that the veteran's 
performance on the memory portion of the test was thin the 
mildly impaired range.  The examiner stated that this level 
of performance contrasts with the veteran having endorsed 83 
percent of the items on a checklist of cognitive complaints.  
The examiner stated that this type of discrepancy is seen in 
some patients with depression due to metacognitive distortion 
which is a type of exaggeration that is not viewed as 
volitional in nature which contrasts with the volitional 
nature of malingering.  The examiner opined that given the 
evidence of exaggeration of psychopathological system 
disturbance, it was not possible to determine whether there 
was an underlying depression that may be causing the 
characteristic metacognitive distortion and the over-
reporting of cognitive symptoms or, if this is simply another 
expression of malingering.

The veteran was diagnosed with malingering.  The examiner 
noted that in view of the evidence of malingering, it was 
impossible to assign a GAF score.

The veteran was afforded a VA examination in May 2003.  The 
veteran reported being married once with two daughters.  He 
also reported that he had been unable to work for physical 
reasons, that his marriage was strained by his erratic 
behavior, and that he had no close friends in whom to 
confide.  The veteran reported a doubling in PTSD symptoms 
since he was granted 30 percent two years prior.  He reported 
weekly nightmares and constant problems with irritability, 
anger, guilt, hyperautonomic arousal, hypervigilance, sense 
of a foreshortened future, avoidance, difficulty recalling 
details of trauma, and insomnia.  

Mental status examination indicated that the veteran 
displayed good grooming and hygiene, his psychomotor activity 
was within normal limits, and he was cooperative.  The 
veteran's affect was full, dye contact was good, and his mood 
was euthymic.  The veteran's speech was normal, his thought 
process was logical and organized, and the content was devoid 
of internal stimulation and nondelusional.  The veteran's 
insight and judgment were good.  

The veteran was diagnosed with PTSD.  A GAF of 51 was 
assigned.  

As noted above, GAF scores assigned during VA outpatient 
treatment from June 1999 to January 2007 range from 38 to 45.  
A GAF score of 50 was assigned at the July 1999 VA 
examination, a GAF score of 60 was assigned at the March 2000 
VA examination, a GAF score of 50 was assigned at the 
February 2001 VA examination, A GAF score could not be 
assigned at the August 2002 VA examination due to diagnosis 
of malingering, and a GAF score of 51 was assigned at the May 
2003 VA examination.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  A GAF score of 31-40 contemplates some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., avoids friends, neglects 
family, and is unable to work).  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupation, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
See DSM-IV at 44-47. 

With respect to the question of whether the veteran has been 
malingering, a March 2003 MHC Individual Psychotherapy note 
indicates that the veteran called E.M.S., Clinical Social 
Worker, to discuss a letter he received in response to his 
request to increase his PTSD rating and the statement in the 
report that the psychological testing reflected malingering.  
The veteran expressed anger and stated that he answered each 
question truthfully, took his time and had construed that he 
was told he was lying even though he answered honestly.  
E.M.S. stated that the veteran prides himself, throughout 
treatment, on honesty as reflected by his work in treatment 
and his own verbal reports of issues he is trying to face.  
E.M.S. stated that the test results are curious as the 
veteran had been very forthright in treatment, does not 
externalize anger, accepts feedback and has taken the work 
and applied it at home with his functioning.  

While the record indicates periodic fluctuation of PTSD 
symptoms and GAF scores, in whole, the veteran has relatively 
continually displayed symptoms indicative of deficiencies in 
occupational and social impairment in most areas specified by 
the rating schedule, including inability to establish and 
maintain effective work and family relationships.

Although the evidence indicates that the veteran has 
maintained a marriage since 1966, there is evidence that the 
veteran is isolative and feels estranged from everyone else 
in his family.  

Therefore, the Board finds that the veteran's symptoms exceed 
the criteria for the 50 percent rating and more nearly 
approximate the criteria for the 70 percent rating.  However, 
they do not approach the severity contemplated for the 100 
percent rating.  As set forth above, the criteria for a 100 
percent rating are met when the veteran experiences total 
occupational and social impairment, which is clearly not 
demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.  While the veteran has reported 
remote suicidal ideation, he denied current suicidal 
ideation.  

Upon consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas; but is not manifested by total occupational and social 
impairment.

Accordingly, the record supports a grant of a 70 percent 
rating for PTSD, but no higher. 

III.	TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable. 38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, as the Board has found that a 70 percent rating 
is warranted for PTSD, the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a) 
have been met.  The veteran is also service connected for 
diabetes mellitus, type II with mild nonproliferative 
diabetic retinopathy evaluated as 20 percent disabling, 
peripheral neuropathy of the right lower extremity evaluated 
as 10 percent disabling, peripheral neuropathy of the left 
lower extremity evaluated as 10 percent disabling.  
Therefore, the determinative issue is whether the veteran is 
shown to be unable to secure and follow a substantially 
gainful occupation because of his service-connected 
disabilities.

As noted above, the veteran was afforded VA examinations in 
July 1999, March 2000, February 2001, August 2002, and May 
2003.  

The July 1999 examiner stated that the veteran would not be 
able to maintain a regular job and that he is unemployable 
from a psychiatric standpoint unless he was to receive more 
effective treatment for his psychiatric symptoms.  The 
examiner noted that the veteran was also significantly 
impaired by his multiple medical problems and chronic pain 
which also interfere with his ability to work.

The February 2001 examiner stated the veteran was not capable 
of doing any job because of his PTSD and COPD conditions.  

The May 2003 examiner stated that the veteran had been unable 
to work for physical reasons; he weighs 350 pounds and is 
5'7''.
 
In support of his claim, the veteran has submitted numerous 
letters from Dr. D.P, Psychiatrist.  In her June 2000 letter, 
Dr. D.P. writes, "... After carefully reviewing [the 
veteran's] case, consulting with [the veteran] and discussing 
the benefits regulations with [M.A.] of the [] Veteran's 
Service Office, I have determined that 
[the veteran] to be unemployable secondary to his PTSD.  I 
understand that his medical condition, OPD also impacts his 
ability to work; however, I think that apart from his COPD, 
[the veteran] would be unemployable because of the impact of 
PTSD [s]ymptoms, i.e. [i]ntrusive thoughts, emotional and 
physical distress reaction at reminders, feelings of 
detachment, irritability, difficulty concentrating, 
hypervigilance and startle response."

In a June 2001 letter, Dr. D.P. and E.M.S., Clinical Social 
Worker, write, "[veteran] meets the fol[l]owing criteria for 
PTSD per the DSM IV:  Intrusive thoughts, Nightmares, 
Flashbacks, emotional distress at reminders, Physical 
distress reaction at reminders, Avoiding thoughts or 
feel[in]gs about the experience, Avoiding activities that 
remind one of the experience, Amnesia about certain parts of 
the events, Loss of Interest in other life activit[i]es, 
Feeling detached or alienated from other people, Inability to 
feel positive[] emotions, Constant impending sense of doom, 
Problems fal[l]ing and staying asleep, Irritability or 
outbursts of anger, Difficulty conce[]ntrating, Always on the 
alert (Hypervigilance), Easily started. ... Because of these 
symptoms vet[eran] experiences their impact in the following 
ways on a daily basis:  Isolates self by staying in his room 
70 [percent] of day, avoids groups of people including family 
groups, rarely shops, has family members shop for him, no 
social activities outside of home, interrupted sleep and 
sleeps alone separate from wife, no friends outside of home, 
does not go to any outside home activities including does not 
visit children in their homes.  He reports and has reported 
since beginning treatment that he basically isolates self 
from others.  These behaviors are separate and distinct from 
his Pulmonary Disease and are directly related to his PTSD.  
Given these responses to the above symptoms of his PTSD 
vet[eran] has not been able to work, not able to pursue work 
and will not be able to be employable in the future.  It is 
our opinion that even if veteran were not diagnosed with his 
pulmonary conditions, he would not be able to work due to the 
impact of the PTSD in his life.  He is unemployment due to 
his PTSD."

In a May 2002 letter, Dr. D.P. and E.M.S. write, "[The 
veteran] was diagnosed and began treatment for [PTSD} in 
November 1990 at [] VA Clinic.  He completed a full PTSD 
Assessment in January 1999 and the diagnosis was confirmed.  
He has continued in treatment since that time receiving both 
individual and group therapy and is taking medications 
consistent with the medication protocol for PTSD.  His 
condition is severe and prevents him from being employed.  We 
recognize that [the veteran] is physically disabled of Sleep 
Apnea, Hypertension and was recently diagnosed, February 
2002, with Diabetes Mellitus Type II which is controlled by 
diet and medication."

In an August 2003 letter, Dr. D.P. writes, "[The veteran] 
has continued to receive treatment for [PTSD] at the [] 
Outpatient Clinic.  He receives appointments for group, 
individual and medication management.  ... He remains compliant 
with all treatment appoints.  [Dr. D.P.], Psychiatrist 
continues to diagnosis [the veteran] with [PTSD].  [Dr. D.P.] 
is prescribing medication consistent with the protocol for 
PTSD.  Veteran's GAF continues at 40 based on his inability 
to work due to the symptoms of PTSD.  He meets the diagnostic 
criteria, required by the rating decision for flattened 
affect:  circumstantial, panic attacks more than once per 
week, impaired short and long term memory, most likely due to 
PTSD Symptom of Amnesia, impaired abstract thinking; 
disturbances of mood and difficulty in establishing and 
maintaining effective work and social relationships."

In a September 2005 letter, Dr. D.P. and Dr. R.P., Internal 
Medicine, write, "... [The veteran] is compliant with his 
treatment, but despite these, he continues with symptoms 
including hyper-vigilance, isolation, and vivid memories of 
his military experience.  He has low energy and depression, 
feels hopeless and helpless.  His family, social and personal 
has been affected due to his symptoms.  His [GAF} secondary 
to his mental illness is 40 [percent].  ... Due to the severity 
of [the veteran's] symptoms we consider him not able to 
maintain gainful employment.

In addition, the veteran has submitted an April 2007 letter 
from C.I.M., MSW, LSW, in which she writes, "I am the 
veteran's individual therapist and group leader for PTSD, 
which he attends weekly for 90 [minutes].  I have worked with 
this veteran for [three] years.  He is usually regular in 
attendance and is participatory.  This veteran appears to be 
struggling with PTSD which is related to Vietnam War trauma 
symptoms.  To inform others of his symptoms he has reported 
and therapeutically worked on are:  survivor guilt, 
flashbacks, isolation, nightmares, emotional stress.  He has 
avoided thoughts and feelings about experiences of the war 
traumas.  He has expressed a loss of interest in other life 
activities.  Discussion of attending family reunions has 
placed him in the back corners of the room away from others.  
Community social crowds cause an increase in symptoms of 
hypervigilance.  His nightmares continue with restless 
nights.  He has discussed the feelings of distress when 
anniversaries of trauma occur or a trigger which remind him 
of a similar event.  During sessions he has had emotions 
showing tears or anger.  It is believed he has the physical 
arousal of the fight or flight response at times as he has 
had increased respiration and heartbeat with tightening 
muscles.  This veteran has tried very hard to be motivated 
and overcome the symptoms of PTSD but continues to appear to 
struggle at his best.  Veteran is depressed and is on 
medications Bupropion and Mirtazipine.  It is my professional 
opinion he is not able to work as he would be overwhelmed 
with increases of his symptoms.  This veteran has worked hard 
in individual sessions as well as in group to correct his 
symptoms with limited success.  His GAF score remains between 
40 and 45."
   
Upon consideration of all of the relevant current evidence of 
record along with the GAF scores indicating serious 
occupational impairment, and resolving all doubt in favor of 
the veteran, the Board concludes that the veteran is 
incapable of substantially gainful employment by reason of 
his service-connected PTSD.  As such, entitlement to TDIU 
benefits has been established.


ORDER

Entitlement to an evaluation of 70 percent, but not greater, 
for PTSD is granted subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a TDIU is granted subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


